NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0429n.06

                                          No. 21-6102

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT                                 FILED
                                                                                Oct 24, 2022
                                                                           DEBORAH S. HUNT, Clerk
                                                        )
 UNITED STATES OF AMERICA,
                                                        )
        Plaintiff-Appellee                              )     ON APPEAL FROM THE
                                                        )     UNITED STATES DISTRICT
                v.                                      )     COURT FOR THE EASTERN
                                                        )     DISTRICT OF TENNESSEE
 RODOLFO TORRES,                                        )
        Defendant-Appellant.                            )                            OPINION
                                                        )
                                                        )
                                                        )

Before: GUY, WHITE, and LARSEN, Circuit Judges.

       HELENE N. WHITE, Circuit Judge. Defendant-Appellant Rodolfo Torres appeals the

partial denial of his motion to suppress. Because the police misconduct here does not constitute

flagrant disregard for the limitations of the warrant, we AFFIRM.

                                               I.

        On March 5, 2019, Knox County Sheriff’s Lieutenant Chris Bryant swore out an affidavit

before a Knox County criminal-court judge in support of an application for a search warrant.

Bryant alleged probable cause and reasonable grounds for believing that evidence of violations of

two Tennessee drug offenses committed by Torres and his wife would be found at their residence

at 8537 Old Rutledge Pike, Knoxville, Knox County, Tennessee (8537 Old Rutledge Pike). The

request for the search warrant arose out of three sales of marijuana to a confidential informant.

The warrant authorized a search for the following evidence:

       All controlled substances, controlled substances paraphernalia, scales and mixing
       devices, packaging materials, and equipment, devices, records, computers and
No. 21-6102, United States v. Torres


       computer discs, books or documents adapted and used for the purpose of producing,
       packaging, dispensing, delivering or obtaining controlled substances, or recording
       transactions involving controlled substances, indicia of ownership, dominion, or
       control over premises . . . photographs of any persons involved in criminal conduct,
       all financial records pertaining to the distribution of the proceeds of the violation
       of the criminal laws specified above . . . any evidence or items which would be used
       to conceal the foregoing or prevent its discovery, any weapons, and any cellular
       telephones or vehicles found to be associated with [Torres and his wife] at 8537
       Old Rutledge Pike, Knoxville, Knox County, Tennessee.

R.17-1, PID 47. The warrant permitted officers “to search [Torres and his wife] and the premises

of [Torres and his wife] located in a single family type residence and out buildings with an address

of 8537 Old Rutledge Pike.” Id. at 54. Two exhibits were attached to the warrant. Exhibit A

included “pictures of the residence at 8537 Old Rutledge Pike” and Exhibit B included “maps of

the area with the location of 8537 Old Rutledge Pike . . . highlighted in red.” Id. at 55. The search

warrant was issued and executed on the same day.

       All parties agree that, by the terms of the search warrant, the officers’ search was to be

confined to the residence, garage and outbuildings at 8537 Old Rutledge Pike. When they executed

the warrant, however, the officers also searched a trailer located at 8533 Old Rutledge Pike.

Although the trailer shared a gravel driveway or path with the residence at 8537 Old Rutledge

Pike, it was located just over the boundary line separating the properties. The trailer is visible in

the plat map attached as Exhibit B to the search warrant and appears just outside the red boundary

line of 8537 Old Rutledge Pike.

       Officers seized 12 firearms, a ballistic vest, ammunition, magazines for firearms, scopes,

and over $25,000 in cash from the residence, and a rifle, marijuana paraphernalia, and marijuana

from the garage. After searching the residence, garage, a vehicle on the property and a shed, agents

checked the perimeter of the house and the property to see if there was anything they might have

missed. As the officers completed their search of the perimeter, they noticed a travel trailer about


                                                -2-
No. 21-6102, United States v. Torres


100 to 200 yards from the garage. Looking through the window of the travel trailer, officers

identified marijuana residue and a knife that had marijuana residue on it. Bryant gave instructions

to the other officers to break the padlock securing the trailer with a pry bar. Inside the trailer,

officers found about 35 pounds of packaged marijuana. Bryant later conceded that he did not look

at the property map before opening the trailer and that, based on the exhibit attached to the warrant,

the officers should have known that they were not authorized to search the trailer.

       Following the search, Torres was charged in state court with possession of a firearm during

the commission of a dangerous felony. And on August 6, 2019, Torres was federally indicted on

one count of being an illegal alien in possession of a firearm, 18 U.S.C. § 922(g)(5). In the federal

indictment, the government relied on the 13 firearms that were retrieved from Torres’s home and

garage during the search. Torres was not indicted on any federal drug charges.

       The Knox County General Sessions Court held a preliminary hearing on the state charges

on August 7, 2019, and during that hearing Bryant admitted that the scope of the warrant did not

include the trailer, and that the warrant included maps of the boundary lines of the property to be

searched. The state court dismissed all charges.

        On November 14, 2019, Torres filed a motion to suppress in the federal case, arguing that

the officers had exceeded the scope of the warrant, and “[t]he remedy for a search of places not

covered by the warrant is ‘the suppression of all evidence seized during the search.’” R.17, PID

42, (quoting United States v. Garcia, 496 F.3d 495, 507 (6th Cir. 2007)). A magistrate judge filed

a Report and Recommendation (R&R) concluding that the search of the trailer exceeded the scope

of the warrant, but because “the officers did not unreasonably exceed the scope of the search

warrant in searching the trailer . . . the search of the trailer does not convert the entire search on

March 5, 2019 into a general search,” and “only that evidence seized from the trailer is subject to


                                                 -3-
No. 21-6102, United States v. Torres


the exclusionary rule.” R.43, PID 321. Torres objected to the R&R, but the district court rejected

his objections.

       The district court adopted the R&R’s conclusion that the search of the trailer exceeded the

scope of the warrant and ordered that evidence seized from the trailer be suppressed. The district

court rejected Torres’s argument that the proper remedy was blanket suppression of all evidence

obtained from all locations searched. The court found that although the officers had access to a

map, which “would have indicated that the trailer was not on defendant’s property,” the

circumstances that the warrant “specifically included outbuildings to the property;” that “the

trailer was at the end of a gravel driveway shared by the property listed in the search warrant and

an adjacent property;” and “the only pathway to the trailer was via the driveway on defendant’s

property,” supported the conclusion that the officers’ search beyond the scope of a warrant was

not unreasonable. R.55, PID 440-41. As a result, the district court suppressed the evidence seized

from the trailer but denied Torres’s motion to suppress with respect to a blanket suppression.

       Following the partial denial of his motion to suppress, Torres entered into a conditional

plea agreement under which he retained “the right to appeal the Memorandum and Order . . .

granting in part and denying in part the Motion to Suppress.” R.65, PID 462.           Torres was

sentenced to 37 months in prison and now appeals.1




       1
          Torres also filed two motions to dismiss, which argued that collateral estoppel and issue
preclusion arising from the state court’s dismissal of all state charges required dismissal. The
district court denied those motions and found that neither collateral estoppel nor issue preclusion
applied. Torres does not appeal from those denials.

                                                -4-
No. 21-6102, United States v. Torres


                                                 II.

       Torres raises only one issue on appeal: whether the appropriate remedy for the

unauthorized search of the trailer is blanket suppression of evidence seized from all locations

searched, or only the evidence seized from the trailer.

       When reviewing a district court’s decision on a motion to suppress, we review “the district

court’s factual findings for clear error, and its legal conclusions de novo.” United States v. Adams,

583 F.3d 457, 463 (6th Cir. 2009). Where the district court has denied the motion to suppress, we

review the evidence “in the light most likely to support the district court’s decision.” Id. (quoting

United States v. Navarro-Camacho, 186 F.3d 701, 705 (6th Cir. 1999)).

       Torres argues that the district court erred in weighing the reasonableness of the officers’

search of the trailer because when officers “exceed the scope of the warrant in the places searched,

the police commit an unlawful general search for which the remedy is blanket suppression of all

of the evidence.” Appellant Br. at 17. In essence, Torres argues that the search of the trailer was

inherently unreasonable because the warrant did not include the trailer as a location to be searched.

       Torres cites to no authority for such a rule, and instead argues that this conclusion follows

from our decision in United States v. Garcia, 496 F.3d 495 (6th Cir. 2007). We disagree. Garcia

argued that officers had engaged in an impermissible general search, and that “the broad remedy

for such a sweeping Fourth Amendment violation is ‘the suppression of all evidence seized during

the search.’” Id. at 507 (quoting United States v. Lambert, 771 F.2d 83, 93 (6th Cir. 1985)).

However, this is where the similarity ends. “The search warrant for Garcia’s residence authorized

the officers to peruse every area of the house—including ‘all garages, outhouses, edifices,

structures, openings, and enclosures, thereto’—in search of an item that can be hidden in small

and discrete places (i.e., cocaine).” Id. Garcia did “not argue that the officers searched places not


                                                -5-
No. 21-6102, United States v. Torres


authorized in the warrant” and instead challenged the officers’ seizure “of more than one hundred

documents.” Id. In finding that Garcia had not established an impermissible general search, we

noted that “we will find that an officer flagrantly disregards the limitations of a warrant only where

he ‘exceed[s] the scope of the warrant in the places searched’ (rather than the items seized).” Id.

(quoting Waller v. Georgia, 467 U.S. 39, 44, n.3 (1984)). We also noted that “[t]he test for

determining if the officers engaged in an impermissible general search is whether their search

unreasonably exceeded the scope of the warrant.” Id.

        Torres seizes on the language in Garcia that “an officer flagrantly disregards the limitations

of a warrant only where he ‘exceed[s] the scope of the warrant in the places searched’” to argue

that the search of the trailer converted the search as a whole into an impermissible general search.

Id. (quoting Waller, 467 U.S. at 44, n.3). But as the government responds, this “mistakes a

necessary condition for a sufficient one.” Appellee Br. at 15. Although, in Garcia, we suggested

that a general search occurs only when an officer “exceed[s] the scope of the warrant in the places

searched,” we made clear that the underlying “test for determining if the officers engaged in an

impermissible general search is whether their search unreasonably exceeded the scope of the

warrant.” Garcia, 496 F.3d at 507 (citing Brindley v. Best, 192 F.3d 525, 531 (6th Cir. 1999)).

We explained that “[a] search pursuant to a valid warrant may devolve into an invalid general

search if the officers ‘flagrant[ly] disregard . . . the limitations of the search warrant.” Id. (quoting

Lambert, 771 F.2d at 93). Accordingly, blanket suppression could be warranted only where “an

officer flagrantly disregards the limitations of a warrant” by “‘exceed[ing] the scope of the warrant

in the places searched.’” Id. (quoting Waller, 467 U.S. at 44, n.3). We concluded in Garcia that

because “the officers’ search of Garcia’s residence did not exceed the scope of the warrant—much

less unreasonably so”—it did not amount to an impermissible general search, and blanket


                                                  -6-
No. 21-6102, United States v. Torres


suppression was unwarranted. Id. at 508. Although an officer “exceed[s] the scope of the warrant”

by searching places beyond the warrant’s terms, blanket suppression is warranted only where the

officer flagrantly and unreasonably exceeds the scope of the warrant.

        The district court here found that the officers did not unreasonably exceed the scope of the

warrant based on three factual findings.          First, “the search warrant specifically included

outbuildings on the property.” R.55, PID 440. Second, “the trailer was at the end of a gravel

driveway shared by the property listed in the search warrant and an adjacent property.” Id. And

third, “the only pathway to the trailer was via the driveway on defendant’s property.” Id. The

district court also addressed Torres’s argument that “the warrant here ‘clearly said, don’t search

that travel trailer’” because the map appended to the search warrant showed that the trailer was

over the property line. Id. The court noted that, although the “officers should have consulted the

map before searching the trailer . . . a map’s indication of property lines is not as blatant a statement

to not search the trailer as defendant would have the Court believe.” Id. at 441. Additional facts

in the record suggest that the officers’ search was more likely the result of negligence, rather than

flagrant disregard for the limitations of the warrant. The magistrate judge noted that “the location

of the trailer suggested that it was linked to the Defendant’s property,” and Bryant “did not review

the [map] at the time he told the officers to search the trailer, and that he did not realize the trailer

was on the neighboring property” until after the proceedings in state court began. R. 43, PID 319,

321. Further, in his briefing before the district court, Torres acknowledged that the trailer “was

connected to the main house by a power cord.” R.44, PID 361.

        Nor are we persuaded by Torres’s reliance on United States v. King, 227 F.3d 732 (6th Cir.

2000). Although the facts in King are somewhat analogous, the case did not involve blanket

suppression. In King, the FBI obtained a search warrant for the “downstairs unit in a two-family,


                                                  -7-
No. 21-6102, United States v. Torres


two and one half story” home. Id. at 737. The downstairs unit was a “five-room apartment

consisting of a front room, two bedrooms, a kitchen, and a bathroom.” Id. When the FBI executed

the warrant, they found “a door in the kitchen that [led] to a common hallway. The hallway

contain[ed] a door that [led] into the building’s basement. A person cannot directly access the

basement from the downstairs unit.” Id. at 737-38. The officers recovered 60.6 grams of cocaine

base in one bedroom and 16.65 grams in another bedroom. The agents “then exited the downstairs

unit and searched the building’s basement where [they] discovered 443 grams of cocaine base.”

Id. at 738. King moved to suppress evidence of the 443 grams of cocaine base discovered in the

basement; the district court denied the motion and we reversed. Id. at 754.

       We concluded that the FBI’s search of the downstairs unit became an impermissible

“general search” because the FBI flagrantly disregarded the limitations of the warrant, and “the

officer’s actions were not reasonable inasmuch as the area was not ‘common’ area for purposes of

being included within the parameters of the search of Defendant’s unit and the nature of the

location of the basement in this two-unit dwelling should have put the agents on notice that the

search warrant did not include this area.” Id. at 751 (citations omitted). We also noted that the

“agent who searched the basement acknowledged that the search warrant did not specifically

mention the basement” and that “the warrant did not authorize a search of the upstairs unit since it

was a separate living unit.” Id. at 753. The agent’s search was not reasonable under the

circumstances because “the basement of the duplex was not accessible to the general public—i.e.,

the basement could not be reached from the outside because the door was locked and could only

be entered if one of the tenants had admitted the guest into the duplex . . . the agent’s search of the

basement in this type of situation is no different than if the agent had attempted to search the

[upstairs] unit without a warrant.” Id. at 754.


                                                  -8-
No. 21-6102, United States v. Torres


       The facts here are distinguishable. Unlike the shared hallway in King, which the court

stated should have put the agent on notice that the basement was a separate unit, the government

highlights that there were no physical markings on the property to alert the officers that they had

crossed from 8537 Old Rutledge Pike to a separate property at 8533. See R.94, PID 674 (“Were

the property lines marked in any matter between 8533 and 8537” “No, sir, they’re not.”). The

officers’ failure to properly examine the warrant is more analogously viewed as an “error[] in

judgment” rather than a “purposeful or flagrant violation of [Torres’s] Fourth Amendment rights.”

Utah v. Strieff, 579 U.S. 232, 241 (2016) (noting in the search incident to arrest context that “two

good-faith mistakes” “hardly rise to a purposeful or flagrant violation” of Fourth Amendment

rights). As the district court noted, the physical characteristics of the property and the warrant’s

explicit authorization to search “outbuildings” distinguish this case from King. Reviewing the

evidence “in the light most likely to support the district court’s decision,” Adams, 583 F.3d at 463

(quoting Navarro-Camacho, 186 F.3d at 705), it is difficult to conclude that the officers “flagrantly

disregard[ed]” the limitations of the warrant, Garcia, 496 F.3d at 507. More importantly, in King

the remedy was suppression of the fruits of the unwarranted search of the basement, not blanket

suppression.2

       The remedy of a blanket suppression has typically been reserved for “exceptionally

egregious circumstances” and the facts here do not meet that high bar. United States v. Webster,

809 F.3d 1158, 1166 (10th Cir. 2016) (collecting cases). As the government notes, the Sixth


       2
          The government makes a separate argument based on Herring v. United States, 555 U.S.
135, 137 (2009). See Appellee Br. at 11 (arguing that “[s]uppression is an ‘extreme sanction’” and
that “the district court appropriately weighed the benefits and harms of suppression” and “struck
a fair balance when it suppressed the marijuana but not Torres’s firearms.”). The district court
declined to address Herring because it found that the officers did not unreasonably exceed the
scope of the warrant. We follow the same course.

                                                -9-
No. 21-6102, United States v. Torres


Circuit has never authorized the remedy of blanket suppression. Indeed, even in King, where we

found that a general search had occurred, the remedy was to suppress only the evidence found in

the basement—the cocaine base seized from the downstairs unit was not suppressed. King, 227

F.3d at 753; but see Appellant Reply at 9 (admitting that blanket suppression was not the remedy

in King but arguing that neither party requested blanket suppression); see also United States v.

Shamaeizadeh, 80 F.3d 1131, 1139 (6th Cir. 1996) (finding that officers should have been “on

notice that the basement apartment was a separate residence not covered under the warrant,” and

only suppressing evidence seized from the basement apartment). Further, the officers’ failure to

consult the map appended to the warrant—considering the circumstances that led to the officers’

conclusion that the trailer was part of the covered property—is distinguishable from the limited

circumstances in which other circuits have found blanket suppression to be an appropriate remedy.

See, e.g., United States v. Medlin, 842 F.2d 1194, 1199 (10th Cir. 1988) (affirming the district

court’s blanket suppression of evidence where ATF agents seized 667 items not identified in the

warrant, and where the district court determined that the agents “employed the execution of the

federal search warrant as a ‘fishing expedition.’”); United States v. Foster, 100 F.3d 846, 850,

(10th Cir. 1996) (affirming the district court’s blanket suppression of evidence where the search

amounted to “a wholesale seizure of Foster’s property amounting to a fishing expedition for the

discovery of incriminating evidence” and where the district court “stated that it could not ‘imagine

a more pronounced case of a search warrant execution conducted in flagrant disregard for its

terms.’”); United States v. Rettig, 589 F.2d 418, 423 (9th Cir. 1978) (ordering suppression of all

evidence where “agents did not confine their search in good faith to the objects of the warrant, and

that while purporting to execute it, they substantially exceeded any reasonable interpretation of its

provisions . . . [it] became an instrument for conducting a general search [and u]nder the


                                                -10-
No. 21-6102, United States v. Torres


circumstances, it is not possible for the court to identify after the fact the discrete items of evidence

which would have been discovered had the agents kept their search within the bounds permitted

by the warrant.”).

        Accordingly, we conclude that the district court did not err in suppressing only the evidence

seized from the trailer and denying Torres’s motion to suppress all evidence recovered from the

search and AFFIRM.




                                                  -11-